Citation Nr: 0204807	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  97-10 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO), which denied a claim of entitlement to service 
connection for heart disease, claimed as secondary to the 
veteran's service-connected PTSD.

The Board denied the appeal in an August 2000 decision, which 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In April 2001, the 
Secretary of VA and the veteran's private attorney before the 
Court filed a Joint Motion for Remand and to Stay 
Proceedings, asking the Court to vacate the August 2000 Board 
decision and remand the matter for re-adjudication pursuant 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), which was enacted in November 2000 and is 
currently codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  By Order dated April 2001, the Court 
granted the motion.  The Board thereafter gave the veteran an 
opportunity to submit additional evidence in support of his 
claim.  The veteran did so, by soon after submitting a 
September 2000 medical opinion from Dr. S. L. S., a private 
specialist in cardiovascular and pulmonary diseases.  The 
veteran waived his right to have this evidence reviewed by 
the RO in the first instance.

In view of the conflicting medical opinions in this matter, 
the Board sought an independent medical opinion in January 
2002.  The opinion was rendered in February 2002 by the 
chairman of the Department of Medicine at the George 
Washington University Medical Center in Washington, DC, who 
is also a board-certified cardiologist and has been a 
practitioner of cardiovascular medicine for more than 20 
years.  The veteran's representative before VA was then 
provided with a copy of this medical opinion and afforded a 
60 day-period to submit any additional evidence or argument.  
The 60-day period has expired, and no argument addressing the 
February 2002 independent medical opinion has been submitted.  
The veteran's representative has, however, submitted, as an 
attachment to his informal hearing presentation of March 
2002, two medical articles, which he argues support the 
veteran's contention that "it is as likely as not [that the 
veteran']s PTSD makes his cardiovascular condition worse than 
it would be otherwise."  Although this additional evidence 
has not been reviewed at the RO level, the Board is free to 
review it in the first instance, insofar as this new evidence 
was submitted by the veteran's representative, rather than 
obtained from separate sources.  See 67 Fed. Reg. 3099-3106 
(January 23, 2002) (to be codified at 38 C.F.R. § 20.903(b)).  

The case is now back before the undersigned for appellate 
disposition. 


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  There is no competent evidence in the file showing the 
manifestation of a cardiovascular disability during service 
or within the one-year period immediately following the 
veteran's separation from active military service

3.  The evidence in the file against the veteran's 
contentions of there being a nexus between his cardiovascular 
disability and the service-connected PTSD outweighs the 
evidence in favor.


CONCLUSION OF LAW

Service connection for a cardiovascular disability, claimed 
as secondary to service-connected PTSD, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.2(i), 3.303, 3.304, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records are silent as to the 
manifestation of a cardiovascular disability or any related 
complaints.

An October 1948 VA Form 8-504, Certificate of Attending 
Physician, reveals complaints of nervousness, breathing 
difficulties, tension, and anxiety, but no specific cardiac 
complaints, normal X-Rays of the heart, a normal 
electrocardiogram (ECG), and no diagnosis of any 
cardiovascular disability.

On VA medical examination in November 1950, no complaints of 
any cardiovascular disability were reported, and the veteran 
was noted to have a normal cardiovascular system.  Chest X-
Rays obtained at that time were negative.

On VA neuropsychiatric examination in October 1951, the 
veteran reported chest pains, heavy breathing, and increased 
heart beating during periods of extreme nervousness.  No 
diagnosis of any cardiovascular disability was rendered.

By rating decision dated December 1951, service connection 
for chronic anxiety reaction was granted, and a 10 percent 
rating was assigned.

In May 1996, the RO received the veteran's claim for service 
connection for a cardiovascular disability, claimed as 
secondary to his service-connected psychiatric disability.

In a September 1996 statement, Dr. M. K. R., a private 
cardiologist, indicated that the veteran had been under her 
care since 1986, at which time he had suffered a myocardial 
infarction and had undergone cardiac catheterization, which 
had revealed that he had had a myocardial infarction in the 
past.  Dr. M. K. R. stated that the veteran currently carried 
diagnoses of atherosclerotic heart disease (ASHD), congestive 
heart failure (CHF), chronic obstructive pulmonary disease 
(COPD), and hypertension, that the veteran had had three 
myocardial infarctions, the most recent one occurring in 
April 1996, and that he had had to be "permanently paced."  
Health-wise, she said that the veteran had had exacerbations 
and remissions of his CHF, although at the current time he 
was stable.  She further said that the veteran had a history 
of insomnia, which dated back to his service years, that 
"[a]nxiety ha[d] been part of this syndrome and ha[d] at 
this time precipitated his Angina Pectoris," and that she 
had placed the veteran under psychiatric care "because of 
his panic attack."  She then indicated that the veteran's 
long term prognosis was "unknown but at this writing there 
seems to be stability."

On VA "diseases of the heart" medical examination in 
September 1996, it was reported that the veteran had had a 
heart condition for about 11 years, that he had had two or 
three myocardial infarctions, and that he had developed CHF 
after his first myocardial infarction.  It was noted that the 
veteran had extensive arteriosclerotic changes but was not a 
candidate for bypass surgery, that he also had a three to 
four-year history of hypertension and was on medication for 
these cardiovascular conditions, and that he had had a 
cardiac pacemaker inserted in January 1995.  The veteran also 
had "some psychological problems" regarding PTSD, and "the 
psychiatrist is going to go into that."  The physical 
examination of the veteran revealed an irregular pulse and 
confirmed the presence of the cardiac pacemaker.  The veteran 
also had a very faint aortic systolic murmur which the 
examiner thought was due to natural causes.  The following 
impression was rendered:

IMPRESSION:  1.  The [veteran] has [ASHD] 
with multiple old myocardial infarctions 
and subsequent [CHF] and cardiac 
arrhythmias.  These are not due to 
neurosis or PTSD.  2.  He has a history 
of moderate hypertension.  It is not due 
to PTSD or neurosis, but due to natural 
causes.  3.  I did mention the bilateral 
carotid artery atherosclerosis and he has 
bruits on both sides.  4.  The [veteran] 
has a cardiac pacemaker because of 
cardiac arrhythmias due to #1 and #2.

A September 1996 VA mental disorders examination report shows 
a diagnosis of mild anxiety, but it contains no opinion 
regarding the veteran's contention on appeal to the effect 
that his cardiovascular disability is secondary to his 
service-connected psychiatric disability.

In December 1996, the RO denied the veteran's claim for 
service connection for ASHD with hypertension and myocardial 
infarction, claimed as secondary to the service-connected 
psychiatric disability.  The denial was based on the weight 
assigned to the above VA physician's opinion and the absence 
of any evidence of the manifestation of a cardiovascular 
disability during service or within one year after service.  
The veteran appealed this decision to the Board.

By rating decision dated in August 1998, the service-
connected anxiety disorder was re-characterized as PTSD, and 
the rating for this disability was increased to 30 percent 
disabling.

In September 1998, the veteran was re-examined by the VA 
physician who conducted the VA "diseases of the heart" 
medical examination of September 1996.  The examiner noted in 
the report that his review of the veteran's records showed 
that the veteran had had no symptoms of heart disease until 
1986, at which time he was hospitalized for an acute 
myocardial infarction and was found to have additional 
cardiovascular complications to include CHF and hypertension.  
The veteran currently had PTSD with panic attacks and 
occasional chest pain.  The examiner listed the impression as  
follows:

IMPRESSION:
1) He does have [ASHD], so called 
coronary heart disease with three 
myocardial infarctions, intermittent 
angina and he has had myocardiopathy, 
so called [CHF] and has very poor 
prognosis because of diffuse 
involvement of all of the coronary 
arteries with hardening of the 
arteries.  Condition is due to natural 
causes and has nothing to do with his 
PTSD.
2) He has a history of hypertension when 
he had his first heart attack.  It has 
been intermittently elevated but well 
under control since 1986.
3) He has cardiac pacemaker, which was 
placed after his third heart attack.  
Cardiac rhythm problems developed and 
he has had the pacemaker since 1996 
and it's checked regularly and is 
functioning well.
4) I feel the PTSD is not the cause of 
his heart disease.  I feel an 
occasional panic attack causes angina 
but it is not the cause, nor is it 
causing any aggravation of his heart 
disease.

In an April 1999 letter to the veteran's representative, Dr. 
R. S. E., a private physician, stated the following:

[The veteran] has asked that I provide 
you with a statement in reference to your 
recent letter, [in which] you state that 
"[the veteran] needs a medical opinion 
which state that it is as likely as not 
that his cardiac condition is caused by 
the PTSD."  In terms of defining the 
root cause of [the veteran]'s coronary 
disease, I would think that his heart 
disease is far more likely the result of 
his past history of tobacco use, his 
hyperlipidemia, and his family history of 
coronary disease.  On the other hand, it 
is quite likely that his anxiety, as 
associated with his PTSD, may frequently 
cause exacerbation of his angina which 
occurs in the context of his coronary 
disease.  If [the veteran] did not have 
anxiety, it is possible that his episodes 
of angina would not be nearly as frequent 
or severe.

A second letter to the same representative, almost identical 
to the one above, was rendered by Dr. R. S. E. in October 
1999.  In this new version of Dr. R. S. E.'s medical opinion, 
the phrase "it is quite likely" was substituted by the 
phrase "it is as likely as not," and the phrase "may cause 
exacerbation" was amended to read "may frequently cause 
exacerbation" [emphasis added].

The veteran offered testimony at an RO hearing that was 
conducted in October 1999, essentially addressing his 
symptoms of PTSD, and his representative presented brief 
argument in favor of the veteran's claim for secondary 
service connection for a cardiovascular disability.

In a December 1999 VA "heart" medical report, the 
subscriber of the report indicated that he had reviewed the 
evidentiary record, to include the 1999 letters from Dr. R. 
S. E. and the September 1996 and 1998 VA medical examination 
reports.  This VA physician then offered the following 
opinion:

DISCUSSION:  After reviewing all of [the] 
records that were made available, it is 
the opinion of this examiner that [the 
veteran]'s arterial sclerotic heart 
disease is the result of his past history 
of tobacco use, hyperlipidemia, family 
history of coronary disease and that this 
is the etiology of his present cardiac 
condition.  It is the opinion of this 
examiner that [PTSD] and anxiety attacks 
are not the etiological cause of his 
heart condition and it would be the 
opinion of this examiner that though 
angina can be precipitated by anxiety, it 
is not likely that his heart condition is 
significantly altered.  The veteran's 
condition is the result of severe 
extensive coronary disease.

On remand from the Court, the veteran was afforded an 
opportunity to submit additional evidence.  He submitted, 
with the requisite waiver, the above mentioned September 2000 
medical opinion from Dr. S. L. S., a private specialist in 
cardiovascular and pulmonary diseases, which reads in the 
pertinent part as follows:

[The veteran] has asked me to review his 
medical records and previous letters.  I 
tend to agree entirely with Dr. [R. S. 
E.]'s letter of 10/13/99.  As far as the 
underlying etiology or cause of his 
coronary artery disease, his prior 
tobacco use, family history, and 
hyperlipidemia would be implicated as a 
culprit.  However, I do agree in totality 
that his severe anxiety disorder can 
clearly exacerbate his chronic angina 
pectoris.  Likewise, not only can anxiety 
exacerbate hypertension, it can also 
cause it as well.

In summary, it is an excellent reasonable 
probability that this patient's anxiety 
neurosis is clearly exacerbating his 
hypertension and angina pectoris.  ...

The independent medical opinion that was rendered in February 
2002 by the chairman of the Department of Medicine at the 
George Washington University Medical Center in Washington, 
DC, specifically addresses the question of the etiology of 
the veteran's cardiovascular disability and its claimed 
relationship with the veteran's PTSD.  The physician who 
rendered this opinion is, as indicated earlier, a board-
certified cardiologist with a practice of cardiovascular 
medicine exceeding 20 years.  He also has specialties 
including the diagnosis and treatment of ischemic heart 
disease, specifically CAD.  He started his opinion by 
explaining that CAD or atherosclerosis is caused by the 
development of lipid-laden plaque in the coronary arteries, 
which can become restricted in time, leading to symptoms of 
exertional chest pain.  Exertional chest pain is caused by a 
lack of blood flow to portions of the heart muscle when the 
oxygen demand is increased during exercise.  A myocardial 
infarction occurs when there is total occlusion of the blood 
vessels, usually secondary to rupture of one or more of these 
plaques with bleeding into the lumen of the artery causing a 
thrombus or blood clot that occludes the entire artery.

The above specialist also explained that the atherosclerotic 
process is a chronic one that occurs over decades, and that, 
while no single factor can be cited as the sole catalyst or 
reason for the development of CAD, there are three major, 
modifiable risk factors associated with its development.  
These are: dyslipidemia, hypertension, and smoking.  Age, 
gender and family history are additional, but uncontrollable, 
factors.  In this particular case, the specialist said that 
the veteran had at least the risk factors of tobacco use, 
hyperlipidemia, and a family history of CAD.  He manifested 
his first signs of CAD in 1986.  The specialist then 
indicated the following:

There's no evidence or literature to 
suggest that any form of mental disorder, 
specifically [PTSD] or anxiety reactions, 
play any role in the development of the 
atherosclerotic process, and, therefore, 
the development of CAD.  Clearly, 
whatever mental disorder that was the 
result of this patient's active duty in 
the early 1940s would have played no role 
in the development of his atherosclerotic 
process.

The specialist further noted that, while it is true that 
mental stress, anxiety, and aggravation can all precipitate 
an increase in heart rate and/or blood pressure on an acute 
basis, which may lead to the development of symptoms in a 
patient who has significant CAD, 

... these precipitators of symptoms do not 
aggravate, increase or worsen the 
underlying [CAD].  Therefore, although it 
is certainly possible that extreme 
anxiety that the patient may encounter 
may increase his heart rate to increase 
his oxygen demands and elicit symptoms, 
these symptoms are transient and do not 
result in additional permanent damage or 
worsening of the underlying [CAD].  Once 
again, there is no evidence in the 
medical literature that mental disorders, 
including PTSD, predisposes one to 
worsening of their underlying condition 
if they already have [CAD]. 

In summary, it is my opinion that this 
patient's underlying [CAD] was caused, as 
is typical, by the significant risk 
factors that he has and would have 
resulted in this patient having [CAD] 
irregardless of the events that took 
place in the early forties when he was on 
active duty.  Likewise, although it is 
certainly possible that anxiety can be an 
aggravating factor for symptoms in a 
patient with [CAD], it [is] not the cause 
or contribute to the worsening of [CAD].

The [above] opinions are based on my over 
20 years of medical experience, my 
reading of the literature and extensive 
teaching on [the] subject of [CAD].  ...

The first of the two medical articles recently submitted by 
the veteran's representative, titled Postwar Trauma Among 
Veterans May Lead to Heart Disease, and dated November 9, 
1999, was obtained from the WebMD Health website 
(http://www.webmd.com/).  It was authored by Theresa Defino, 
who, according to that website, is a freelance health care 
writer and investigative reporter.  This article essentially 
indicates that a new study that included over 4,400 male U.S. 
Army Vietnam veterans, which was published in a recent issue 
of the Annals of Behavioral Medicine, suggests that some 
people who are exposed to severe emotional stress or 
traumatic events might also be at a higher risk of heart 
disease, and should be examined for such problems.  The study 
revealed that 28 percent of veterans with PTSD had abnormal 
ECGs, as opposed to only 15 percent of the total study 
population; that 15 percent of veterans with PTSD had 
arrhythmias, or irregular heart beats, versus nine percent of 
the total study population; and that the PTSD group also had 
"four times as many heart attacks."  The article cited a 
Ph.D. specialist in psychiatry from Duke University in 
Durham, North Carolina, who said that this was "really the 
first empirically based evidence that PTSD is a risk factor 
for heart disease."

The second of the two medical articles that were recently 
submitted by the veteran's representative, titled PTSD and 
Physical Health, was obtained from the website of the 
National Center for PTSD (http://www.ncptsd.org), which is 
part of VA and has the mission of advancing the clinical care 
and social welfare of America's veterans through research, 
education, and training in the science, diagnosis, and 
treatment of PTSD and stress-related disorders.  The author 
of this article is Kay Jankowski, Ph.D.  According to the 
author, exposure to traumatic events, such as military combat 
and physical and sexual abuse, has been found to be related 
to poor physical health, and there's a growing body of 
literature that finds a link between PTSD and physical 
health.

Regarding specific health problems and their association to 
PTSD, the above article indicates that, among studies that 
have examined cardiovascular illness in relation to PTSD via 
physician diagnosis or laboratory findings, PTSD has been 
consistently associated with greater likelihood of 
cardiovascular morbidity.  The article further states that a 
recent study of Vietnam veterans revealed an association 
between PTSD and having a nonspecific ECG abnormality, 
atrioventricular conduction defects, and infarctions.  It was 
noted, however, that caution was warranted in interpreting 
this study insofar as the PTSD group included only those 
veterans with severe PTSD, so it was unknown whether men with 
less severe PTSD would show the same ECG abnormalities.  It 
was further opined that biologically, there may be a 
vulnerability to hypertension and ASHD that would explain in 
part the association with cardiovascular disorders.


Initial considerations pertaining to VA's re-defined duty to 
assist and notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Among other things, this new law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  They, likewise, apply in 
general to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Under the VCAA and its implementing regulations, VA has a 
duty to notify the claimant and his or her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In the present 
case, the veteran has been notified by VA, by means of the 
rating decision on appeal, the statement and supplemental 
statements of the case issued throughout the pendency of this 
appeal, and the various development/duty to assist letters 
sent to the veteran since 1996, to include those dated in 
June 2001 and February 2002, of the evidence that he needs to 
submit to substantiate his application for benefits, and of 
the applicable laws and regulations.  Thus, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Also under the VCAA and its implementing regulations, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  In the present 
case, the RO has secured the veteran's service medical 
records, has given the veteran an opportunity to present oral 
testimony before RO officials, and has scheduled the veteran 
for the VA medical examinations that were conducted in 
September 1996 and September 1998.  The RO also sought a VA 
medical opinion, which was rendered in December 1999, and an 
independent medical opinion, which was rendered in February 
2002.  The veteran has not identified any additional 
pertinent evidence that may not yet be of record.  
Consequently, additional action by VA to further develop the 
record is not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

Legal Analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

Additionally, when a veteran has served continuously for 90 
days or more during a period of war, and a cardiovascular-
renal disease, including hypertension, is shown to have 
become manifest to a degree of 10 percent or more within one 
year from the date of the veteran's separation from active 
military service, such disease shall be presumed to have been 
incurred in service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In the present case, there is no competent evidence in the 
file showing the manifestation of a cardiovascular disability 
during service or within the one-year period immediately 
following the veteran's separation from active military 
service.  The evidentiary record shows that the current 
cardiovascular disability was first diagnosed in 1986, more 
than 40 years after the veteran's separation from active 
military service, and there is no competent medical opinion 
in the file indicating that the current disability, even if 
not diagnosed during service, had its onset during service.  
Thus, service connection on a direct basis, and on a 
presumptive basis, is not warranted.

As to the question of whether the current cardiovascular 
disability is secondary to the service-connected PTSD, as 
claimed on appeal, there are, on one side, medical opinions 
that favor, at least to some extent, the veteran's position 
of there being such causation.  Dr. M. K. R. has said that 
anxiety has precipitated the veteran's angina pectoris, while 
Dr. R. S. E. has stated that, while the veteran' heart 
disease is more likely the result of his past history of 
tobacco use, his hyperlipidemia, and his family history of 
CAD, it is "quite likely" and "as likely as not" that the 
anxiety may frequently cause exacerbation of the angina that 
occurs within the context of his coronary disease.

Also, Dr. S. L. S. has opined that, while the three above 
mentioned factors "would be implicated as culprit[s]," he 
does agree that the veteran's "severe anxiety disorder can 
clearly exacerbate his chronic angina pectoris."  The 
medical articles recently received from the veteran's 
representative have also been considered, but the Board notes 
that these articles do not address the veteran's specific 
case and were authored by experts in psychology (Ph.Ds.) and 
not by medical experts in the field of cardiovascular disease 
etiology.  They suggest that severe psychological stress or 
severe PTSD may be related to cardiovascular disease.  The 
record suggests that the onset of the veteran's 
cardiovascular disease was in the 1980's at a time when he 
was not service-connected for PTSD and his service-connected 
anxiety disorder was rated at 10 percent, representing slight 
or mild symptomatology.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1987, 1988).  Since the medical articles are not 
specific to the veteran's circumstances, the Board assigns 
them significantly lesser probative value than the rest of 
the medical evidence discussed in this decision.

On the other side, the record contains the September 1996 VA 
opinion, which clearly states that symptoms and difficulties 
arising from the veteran's cardiovascular disability "are 
not due to neurosis or PTSD;" the September 1998 VA opinion 
to the effect that the veteran's condition is "due to 
natural causes and has nothing to do with his PTSD," that 
"the PTSD is not the cause of his heart attack," and that, 
while an occasional panic attack causes angina, "it is not 
the cause, nor is it causing any aggravation of his heart 
disease;" and the December 1999 VA opinion indicating that 
the veteran's PTSD and anxiety attacks "are not the 
etiological cause of his heart condition" and that, while 
angina can be precipitated by anxiety, "it is not likely 
that his heart condition is significantly altered."

Also against the veteran's contentions on appeal is the 
February 2002 independent medical opinion explaining that, in 
this particular case, the veteran's CAD was caused by the 
veteran's significant risk factors of tobacco use, 
hyperlipidema and family history of CAD and would have 
resulted in his current cardiovascular disability 
irregardless of the events that happened during service.  The 
medical expert who rendered this opinion further stated that, 
although it is certainly possible that anxiety can be an 
aggravating factor for symptoms in a patient with CAD, "it 
does not cause or contribute to the worsening of [CAD.]" 

The Board certainly acknowledges the veteran's belief that 
his cardiovascular disability is secondary to his service-
connected PTSD.  The medical opinions offered as supporting 
his contentions on appeal enumerate the three risk factors of 
tobacco use, hyperlipidemia and a family history of CAD, as 
factors likely to have caused the veteran's cardiovascular 
disability, and also suggest a likelihood that the veteran's 
PTSD may have exacerbated his angina pectoris.  However, 
secondary service connection on the basis of aggravation 
requires more than an exacerbation: There must be a permanent 
advancement of the underlying pathology in order for 
aggravation to be shown.  Cf. Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 
(1996) (temporary or intermittent flare-ups of a preexisting 
disability are not considered aggravation of the disability 
unless the underlying condition, as contrasted to the 
symptoms, is worsened).  The medical opinions against the 
veteran's claim not only express a categorical denial of 
there being a nexus between the veteran's cardiovascular 
disability and his service-connected PTSD, but they offer a 
complete rationale for said opinion.  As the independent 
medical expert clearly indicated in his opinion: while it is 
certainly possible that anxiety can be an aggravating factor 
for symptoms in a patient with coronary artery disease, it 
does not cause or contribute to the worsening of coronary 
artery disease.  

Thus, in view of the above, and after a careful review of all 
of the evidence in this case, it is the Board's opinion that 
the evidence in the file against the veteran's contentions of 
there being a nexus between his cardiovascular disability and 
the service-connected PTSD outweighs the evidence in favor.  
Accordingly, the Board concludes that service connection for 
a cardiovascular disability, claimed as secondary to service-
connected PTSD, is not warranted.


ORDER

Service connection for a cardiovascular disability, claimed 
as secondary to service-connected PTSD, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

